Citation Nr: 1536336	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  00-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from June 4, 1999, though August 21, 2002.

2.  Entitlement to an initial disability rating in excess of 70 percent for PTSD from August 22, 2002, through February 5, 2010 (excluding a period of a temporary total rating from July 19, 2004, through September 30, 2004).

3.  Entitlement to service connection for disability manifested by weight loss, stomach pains, abdominal bloating, occasional diarrhea, constipation, occasional sweating with nausea and lightheadedness, and occasional migraines, claimed as malaria.

4.  Entitlement to an effective date earlier than August 22, 2002, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from January 1966 to December 1968, to include combat service in the Republic of Vietnam.  He was awarded the Bronze Star Medal with "V" device for "heroism in connection with military operations against a hostile force." 

This appeal comes before the Board of Veterans Appeals (Board) in part from February 2006 and June 2006 rating decisions of the RO in Nashville, Tennessee, which, respectively, denied reopening the claim of entitlement to service connection for malaria and granted TDIU effective August 22, 2002.  In October 2008, the Board granted reopening of the claim, and remanded the underlying service connection claim on the merits.  The service connection and earlier effective date issues were most recently before the Board in May 2013 when they were remanded for additional development.

This appeal also comes before the Board in part from a December 1999 rating decision of the RO that granted service connection for PTSD.  In July 2011, the Board denied a rating in excess of 50 percent for PTSD prior to August 22, 2002, and denied a rating in excess of 70 percent for PTSD from August 22, 2002 through February 5, 2010, and granted a disability rating of 100 percent for PTSD, effective February 6, 2010.  The Veteran appealed the denied issues to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2012, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's decision with respect to the denied issues and remanded those issues back to the Board for development as stipulated in the Joint Motion.  

In a May 2013 decision, the Board denied a disability rating in excess of 50 percent prior to August 22, 2022, and a disability rating in excess of 70 percent from August 22, 2002, to February 6, 2010, for PTSD.  The Veteran appealed to the Court.

In October 2014, the Court issued a memorandum decision that vacated the May 2012 Board decision with respect to the two PTSD issues and remanded these issues to the Board for action in compliance with the instructions in the memorandum decision.

The Board notes that the Veteran has been awarded a temporary total disability rating for PTSD for the period from July 19, 2004, through September 30, 2004, for hospitalizations over 21 days.  Because the temporary total disability ratings for PTSD are the maximum rating available for this disability, his appeal for a higher initial rating for PTSD is moot for this period.

Jurisdiction of the claims file is currently with the St. Petersburg, Florida RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The service connection and earlier effective date issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the period from June 4, 1999, though August 21, 2002, it is reasonably shown that PTSD was manifested by symptoms productive of deficiencies in most areas, such as work, family relations, or mood.  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name or symptoms of such severity, frequency, and duration as to equate to total social and occupational impairment were not shown.

2.  During the period from August 22, 2002, through February 5, 2010 (excluding a period of a temporary total rating from July 19, 2004, through September 30, 2004), PTSD has been manifested by no more than deficiencies in most areas, such as work, family relations, or mood.  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name or symptoms of such severity, frequency, and duration as to equate to total social and occupational impairment have not been shown.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met during the period from June 4, 1999, though August 21, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015). 

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD for the period from August 22, 2002, through February 5, 2010 (excluding a period of a temporary total rating from July 19, 2004, through September 30, 2004) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

As the December 1999 rating decision granted service connection for PTSD, that claim is now substantiated.  VA's General Counsel has clarified that no additional VCAA notice is required in circumstances concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a Statement of the Case (SOC) if the disagreement concerning the downstream issue is not resolved.  And because the RO issued the appropriate SOC and Supplemental SOCs addressing the downstream increased rating claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning higher ratings, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claim.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations in 1999, 2000, 2003, 2005 and 2010.  The Board finds that the VA examinations obtained in this case are more than adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Initial Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207 -08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id. 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 and 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

June 4, 1999, Though August 21, 2002

For the period from June 4, 1999, though August 21, 2002, the Veteran's PTSD is evaluated as 50 percent disabling.

The record reveals that the Veteran began VA treatment for PTSD in 1999.  The questionnaire completed at the time of his entry into treatment indicated that he had nightmares insomnia, irritability, anxiety, paranoia, increased drinking to numb symptoms and avoidance of movies or television programs about the war.  Upon evaluation and treatment the Veteran was diagnosed with PTSD and noted to have symptoms such as depression, intrusive thoughts of his war/combat experiences, nightmares, startle reaction, sleep disturbance, and avoidance.  He had no delusions, disorganized thinking, hallucinations, or suicidal/homicidal ideations.  His speech was appropriate, he was oriented to time, place and person, and he had normal memory function.  During his treatment, his anxiety increased substantially when he had to address his Vietnam experiences.  

In September 1999 the Veteran underwent a VA PTSD examination.  The examiner noted the Veteran's employment history, which showed consistent employment since discharge, with a number of job changes.  His most recent job was Chief of Security for a university, a job he had held since approximately 1993.  During the examination the Veteran reported having sleep disturbances, flashbacks, isolation, and withdrawal from social contact.  He made strenuous efforts to avoid potential cues which would evoke his memories and experiences.  He had poorly modulated affect, especially with anger.  He noted to be neat and well dressed, oriented, relevant and coherent.  He had no obvious impairment in his thought processes or communication, although his verbalizations were significantly slowed.  His mood and facial expression showed depression, and his motor activity was slow and deliberate.  He had no delusions, hallucinations, or inappropriate behavior.  He denied suicidal or homicidal ideations.  He had no problem with maintaining personal hygiene or activities of daily living.  Although he was vague with some dates, he had no memory loss.  The examiner found no indications of obsessive or ritualistic behavior which might interfere with routine activities except for his assiduous attempts to avoid his combat memories.  The examiner noted that the Veteran had no impaired impulse control but that his effort to maintain control was achieved at significant emotional and psychological cost.  

Psychological testing revealed anxiety, tension depression, an extreme sense of vulnerability, insecurity, isolation, social estrangement, alienation, distress self-doubt and that his choice of vocation was an attempt to achieve equilibrium with his symptomatology.  The Veteran had a general numbing of responsiveness, increased arousal, difficulty sleeping, outbursts of anger, and difficulty concentrating.  As to occupational and social history the Veteran reported that he had obtained a bachelor's degree in criminal justice and was currently employed as the chief of security for a university, a position he had held since 1993.  He had been married to same woman since his return from active service; they have a 25 year old son.  He reported that his father was still living but they were not close.  He got along with his sister, but they had different life styles, ethics and values.  A GAF score of 60 was assigned.

The Veteran indicated in a January 2000 statement that he had panic attacks three times a week, that he had held 10 jobs in 20 years, and that he had resigned from his job as chief of security because he could not cope with the duties due to his psychiatric symptoms. 

Also in January 2000, the Veteran underwent a VA examination to determine if medication was appropriate.  The examiner noted that the Veteran reported panic attacks, but felt that the symptoms seemed more like anxiety and depression than actual panic attacks.  The Veteran's symptoms included trouble sleeping and forgetfulness.  He could be easily angered and had trouble dealing with minor problems or stresses such as bills and situations at work.  He was drinking to excess and sometimes blacking out.  Nonetheless, the examiner reported that the Veteran socialized well and had many friends and had been married for 30 years.  He declined to prescribe medication because the Veteran was moving to out of state and he did not think that it was appropriate to do so without the ability to monitor the impact of the medication on the Veteran.  He suggested that the Veteran seek treatment when he reached his new home.  The examiner assigned a GAF score of 70.

In February 2000, the Veteran related that he had been socializing well, and that he drank at a bar with friends from time to time.  His VA treatment provider attributed reported a significant increase in alcohol use as "self medication in the attempt at stress reduction." 

A June 2000 VA psychiatry treatment note indicates that the Veteran worked as the chief of police at a college campus which was very stressful and political.  He reached a point where he could not handle the stress anymore and he quit.  He admitted to drinking alcohol to excess in order to numb his feelings.  It was suggested that he needed to receive help with this before he could get the maximum benefit of treatment for PTSD.

A November 2000 VA psychiatry note indicates that the Veteran had reduced his drinking to a couple of beers on occasion with no regular consumption.  This resulted in a positive impact on his relationship with his wife.  On examination, the Veteran presented with clear, organized thinking and full range of affect.  He was neatly groomed and had clear articulation. His GAF score was noted to be 50.

A January 2001 VA psychiatry note indicates that the Veteran was still drinking.  He was ambivalent about wanting to quit. He started working again and would be attending training classes though March.  He admitted to guilt issues related to Vietnam.  His GAF score was 60.

An April 2001 VA treatment record indicates that the Veteran quit the job that he began in January.  His GAF score was 55.

An October 2001 VA psychiatry note indicates that the Veteran had not been seen for treatment since April.  He was currently selling real estate and he felt that this worked for him because he set his own schedule.  He reported increased intrusive thoughts about Vietnam.  He tried not to fixate on watching the news.  His mood was slightly depressed.  His thoughts were well organized.  His GAF score was 60.

A November 2001 VA treatment record notes that the Veteran wanted to work with troubled children as he had a degree in sociology.  He stated that he could tolerate a structured work environment or returning to police work again.

In January 2002, the Veteran was considering doing volunteer work with children but that he had not pursued this option. 

An April 2002 VA psychiatry note indicates that the Veteran's mood remained up and down; he had good and bad days.  He was not satisfied with his work; however, he liked the freedom of his schedule.

The evidence for this period shows that while the Veteran denied suicidal ideation and had no episodes of impaired impulse control, he did complain of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  He drank to excess in order to adapt to stressful circumstances and to cope with his memories of Vietnam.  He had difficulty maintaining work in a structured environment.  These symptoms more nearly approximate those for a 70 percent rating under Diagnostic Code 9411.

However, an even higher 100 percent rating is not warranted for service-connected PTSD for this period, as the preponderance of the evidence does not show that the Veteran's PTSD produced total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran reported a long-term stable relationship with his wife, a good relationship with his son and many friends, thus demonstrating the ability to establish and maintain effective social relationships.  As noted above, for the period at issue the Veteran was alert and oriented, and he denied hallucinations and delusions.  He had no neglect of appearance or hygiene, or gross impairment of thought process or communication.  There was no evidence of total loss of memory.  Further, the Veteran was not a real danger to himself or others.  Although he changed jobs during this time, he was able to work.

There is accordingly no basis on which the Board can find the Veteran to be totally disabled due to his PTSD for this period.  

August 22, 2002, Through February 5, 2010

For the period from August 22, 2002, though February 5, 2010, the Veteran's PTSD is evaluated as 70 percent disabling.

An August 22 2002 VA psychiatry note indicates that the Veteran quit his job.  He and his wife were arguing and he went on a nine day drinking binge.  He was noted to be depressed but stated that his mood is improving.  He was also noted to be taking an art class.   His GAF score was 45.

In September 2002 the Veteran was in a detox program for alcohol addiction, which he completed successfully.

An October 2002 VA addiction severity index report notes that the Veteran had 16 years of education and 19 months of technical training.  His longest full time job was 30 years.  His usual (or last) occupation was business manager.  For the past three years, he had been retired/disabled.  The Veteran was married and satisfied with this situation.  He reported that he has not been bothered at all by family/social problems in the month prior to this interview.  He stated that he has not been treated for psychological or emotional problems.  He denied experiencing psychological or emotional problems during the past 30 days, but during his lifetime he had experienced serious depression and anxiety.  He denied suicidal ideation.

A November 2002 private report of psychological evaluation notes that the Veteran was adequately groomed.  Eye contact was good and rapport was deemed adequate.  The Veteran was alert and fully oriented.  His responses were linear and goal directed and they were without circumstantiality, tangentiality or loose associations.  His speech was normal in rate, tone and inflection.  He denied homicidal ideation, plan or intent, as well as auditory and visual hallucinations.  There was no evidence of a formal thought disorder, paranoia, grandiosity, flight of ideas, ideas of reference, delusions, episodes of thought control insertion, or withdrawal.  Judgment and insight were adequate, as was short term memory.  Long term memory appeared fine.  Overall mood was depressed and affect was full range and appropriate.  GAF score was 70.  The examining psychologist opined that despite his PTSD, the Veteran was doing very well over the years.  His affective condition had worsened and mainly impacted his daily functioning.

A January 2003 questionnaire from the Office of Disability Determination of the State of Florida indicates that the Veteran did not go shopping but could prepare his own meals.  He stated that he used to pay bills and mange his own money but now he did not.  He did not do any chores.  On bad days he stated that he does not shave or get dressed.  He used to participate in a lot of social activities however he did not do so anymore.  He did not visit friends or relatives, and was not interested in being around people.  He got along well with his immediate family.  He described his short term memory as very, very bad.   His long term memory was better.  He had trouble concentrating.  He reported getting stressed out and was unable to handle deadlines or schedules.

A February 2003 VA psychiatry treatment record notes that the Veteran had been completely sober for the past two months.  He was volunteering two days a week and enjoyed spending time and playing cards with the veteran he goes to see.  He stated that a part of his worsening depression is ongoing worry about money.  He described having little to no job in his life.  He was depressed and anxious.  He was tearful about discussing his feelings of hopelessness.

A June 2003 VA PTSD examination report notes the Veteran's complaints of continued, persistent problems with irritability and depression that he believed kept him from working.  He reported avoiding crowds.  He stated that he rarely drank anymore.  On examination, the Veteran was casually dressed, neatly groomed, and oriented to time, place, and person.  He had difficulty making eye contact throughout the interview.  Speech was normal, productive and absent evidence of circumstantiality, tangentiality, flight of ideas, or loose association.  Affect was inconsistent with mood and the examiner noted that the Veteran appeared more euthymic than he reported.  Attention, concentration and impulse control were observed to be good.  Immediate memory was measured at 3 of 3, short term memory at 2 of 3, and remote memory was found to be intact.  Insight was fair; judgment was good.  There was no evidence of hallucinations or delusions, and the Veteran reported no suicidal or homicidal ideations.  The Veteran reported he remained unemployed.  He also remained married to his wife of more than 30 years.  He had a 30-year old son and 10-year old grandson who lived out of state.  The examiner diagnosed a history of PTSD presently manifested by irritability, social isolation and dysthymia and assigned a GAF of 60.

A May 2004 private mental impairment questionnaire notes that the Veteran was unable to handle the stress of semi-skilled or skilled employment.  He was noted to have a moderate restriction of activities of daily living due to his PTSD, as well as moderate deficiencies of concentration, persistence or pace.  He was noted to have a marked difficulty in maintaining social functioning.  The physician indicated that, on average, the Veteran s mental health impairment would cause him to be absent from work more than four days per month.

An August 2004 VA case management note indicates that the Veteran was neatly dressed, pleasant and cooperative.  He had good eye contact.  His speech was at a normal rate, tone and volume.  His mood was anxious and his affect was congruent with his mood.  His thought processes were goal directed.  His thought content was devoid of suicidal or homicidal ideation.  His insight was noted to be partial and his judgment was noted to be fair.  He was alert and fully oriented. 

A December 2005 VA examination report notes that the Veteran last drank two years ago.  He complained of anxiety provoked by even minor day to day stress.  He reported having difficulty being out in public.  On occasion he has had to run out of a grocery store to get relief form anxiety attacks.  He reported suicidal ideation two or three times a month but it passed after two or three hours.  There were no psychotic symptoms.  He had no intent or plan to harm himself.  He struggles with periods of depression.  Although he realized that there were benefits to staying busy, he found it difficult to initiate things that might be beneficial.  His affect was flat and depressed.  Other than participating in group therapy, he indicated that he did little more than sit at home.  However, he also stated that enjoyed playing poker two to three times a week, fishing once a week in the summer, taking care of his dog, watching television and renting movies.  He had trouble showing affection for his wife and he was verbally abusive toward her.  He reported being close to his son; he had three to four social friends and one close friend.  On examination he was alert and fully oriented.  He was able to recall only one out of three objects after a delay of a few minutes.  He was given a second series of three objects but he said he could not recall any of them after a short delay.  He had the capacity to complete activities of daily living.  He did not display inappropriate or bizarre behavior during the interview.  His speech was normal for rate and volume; it was clear, coherent and goal-directed.  There was no evidence to suggest that he was responding to internal stimuli.  He said that at times he believed he can hear his mother or father, although the voices were garbled.  The examiner stated that this was not indicative of a psychotic symptom.  The Veteran denied visual hallucinations, delusions of reference, bizarre or delusional beliefs, paranoia, or grandiosity.  Affect was anxious.  He described his mood as "I am as depressed as I have ever been."  He said that his appetite fluctuated and he had concentration problems.  He denied current suicidal ideation.  He reported anxious and panicky feelings while driving or when in public.  He avoided crowds.  His GAF score was 48.

January 2006 VA psychiatry outpatient reports note that the Veteran's speech was normal in rate, rhythm and volume.  His thought process was logical; cognition and judgment were intact.  Concentration was good.  Judgment was not impaired.

In October 2006, VA added medication for anger control and anxiety.

A February 6, 2010, VA examination report notes that the Veteran received individual psychotherapy and attended group therapy for his PTSD.  He had been sober since 2003.  He described symptoms of depression such as sadness irritability, low mood, little pleasure in daily activities, lethargy, insomnia, decreased motivation, fluctuating appetite, impaired concentration, short term memory impairment, feelings of worthlessness, discouraged outlook on the future and increased suicidal ideation without intent or plan.  He had been married for 40 years; he and his wife argued frequently.  He reported good relationships with his grown son and one grandchild.  He had no close friends but he maintained some contact with some friends from the past.  He did not have any desire to socialize with anyone.  He occasionally argued with strangers and experienced road rage.   

On examination he was appropriately dressed.  There was no psychomotor retardation.  Speech was clear and coherent.  He was cooperative attentive and irritable.  His affect was constricted.  His mood was agitated and depressed.  He was oriented to person and place but mildly disoriented to time.  His thought process was unremarkable.  Thought content included suicidal ideation, ruminations and paranoid ideation.  He had occasional auditory hallucinations of helicopters and gunfire.  The Veteran had inappropriate behavior including irritability, yelling and verbal aggressiveness.  He also displayed obsessive ritualistic behavior (compulsively patrolling his home for safety and security at night).  He had panic attacks in crowded public settings.  He had homicidal and suicidal thoughts but no intent or plan.  He was able to maintain the minimum personal hygiene.  He had severe difficulty with shopping, driving and other recreations activities.  His recent memory is mildly impaired.  He was no longer playing cards or fishing; he spent his days watching TV every day. His social withdrawal had increased. His GAF score was 48 and the examiner stated that the Veteran was unable to work due to his PTSD.

In a July 2011 decision, the Board awarded a 100 percent disability rating for PTSD, effective August 6, 2010.

After reviewing the evidence of record for the period from August 22, 2002, through February 5, 2010, the Board finds that a higher 100 percent rating is not warranted, as the preponderance of the evidence does not show that the Veteran's PTSD produced total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Although the Veteran reported some problems with his wife, they remained married.  He had a good relationship with his son and grandson, and had many friends, thus demonstrating the ability to establish and maintain effective social relationships.  As noted above, for the period at issue the Veteran was alert and oriented, and he denied hallucinations and delusions.  He had no neglect of appearance or hygiene, or gross impairment of thought process or communication.  There was no evidence of total loss of memory.  Further, the Veteran was not a real danger to himself or others.  Although he was not working, he remained active with hobbies such as card playing, fishing and caring for his dog and he had stopped drinking.  Moreover, these symptoms do not demonstrate such severity, frequency or duration as to equate to total occupational and social impairment, but more nearly approximate the level of severity required for a 70 percent rating, i.e. deficiencies in most areas.

Further, the GAF scores assigned during this period range from 45 to 70, indicating mild to no more than serious symptoms, which are reflected in the current 70 percent rating.  

There is accordingly no basis on which the Board can find the Veteran to be totally disabled due to his PTSD for the period prior to August 6, 2010.  


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD from June 4, 1999, though August 21, 2002, is granted.

An initial rating in excess of 70 percent for PTSD from August 22, 2002, through February 5, 2010 (excluding a period of a temporary total rating from July 19, 2004, through September 30, 2004), is denied.


REMAND

Service Connection 

The Veteran contends that he was treated for malaria for two weeks in 1967, during his service in Vietnam.  He further contends that he currently has residuals of malaria, including weight loss, stomach pains, abdominal bloating, occasional diarrhea, constipation, occasional sweating with nausea and lightheadedness, and occasional migraines.

In the May 2013 remand, the Board instructed the AOJ (in pertinent part) to obtain a VA medical opinion as to whether it is at least as likely as not that the Veteran had malaria in service.  If it was found that the Veteran did not have malaria in service, the examiner was to offer an opinion as to whether it is at least as likely as not that any or all of the Veteran's currently symptoms of stomach pains, abdominal bloating, gas, occasional diarrhea, constipation, occasionally sweating with nausea and lightheadedness and occasional migraines are etiologically related to service.

The file contains an August 2014 VA opinion that "it cannot be determined objectively from the currently available objective evidence whether or not the veteran had Malaria during his military service.  This would require a malaria smear to have been taken during the veteran's active illness during or immediately after his military service. . . ."  Therefore, it would be only with resort to mere speculation to opine whether or not he had malaria during your military service.  The examiner then stated that the Veteran's current symptoms (stomach pains, abdominal bloating, gas, occasional diarrhea, constipation, occasionally sweating with nausea and lightheadedness and occasional migraines) are the result of his currently diagnosed multiple gastrointestinal conditions, to include service-connected irritable bowel syndrome and nonservice-connected GERD/Barrett's esophagitis, gastritis, chronic pancreatitis, and colonic diverticulosis.  The examiner added that "the precise contributions from each of these gastrointestinal conditions cannot be determined objectively from the currently available evidence" and that further workup was being conducted to determine the source of these symptoms.

The August 2014 VA opinion does not answer all the questions requested in the May 2013 Board remand (as noted above).  Specifically, the question still remains as to whether the symptoms claimed as related to service, or to service-connected disability (irritable bowel syndrome, for one).  In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand was necessary because a veteran's medical examination was inadequate, and because of the RO's failure to follow the Board's directives in a prior remand.  The Court further held that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders.  Id.  The Board regrets any additional delay in deciding this issue; however, for the reasons explained above, the case must be returned for a new examination.



Earlier Effective Date 

Given the Board's award of entitlement to a 70 percent evaluation for PTSD back to June 4, 1999, the Board finds that the claim seeking an effective date earlier than August 22, 2002, for the award of TDIU must be remanded to the RO for re-adjudication and consideration of obtaining a retrospective examination regarding the Veteran's employability prior to August 22, 2002 .  See Chotta v. Peake, 22 Vet.App. 80 (2008) (recognizing that a retrospective examination might permit an examiner to provide a retrospective diagnosis). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent treatment records.

2.  Afford the Veteran a VA examination by an appropriate physician or physicians to determine the etiology of disability manifested by weight loss, stomach pains, abdominal bloating, occasional diarrhea, constipation, occasional sweating with nausea and lightheadedness, and occasional migraines present during the pendency of the claim.  All studies deemed appropriate and necessary should be performed, and all the findings should be set forth in detail.  The claims file must be made available to and reviewed by the examiner(s), who should elicit a complete history of the Veteran's symptomatology, and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.

After review of the claims file and examination, the examiner should offer the following opinions:

a. Is it at least as likely as not (i.e., is there at least a 50 percent probability) that any or all of the Veteran's currently symptoms of stomach pains, abdominal bloating, gas, occasional diarrhea, constipation, occasionally sweating with nausea and lightheadedness and occasional migraines are etiologically related to service? 

b.  Is it at least as likely as not (i.e., is there at least a 50 percent probability) that any or all of the Veteran's currently symptoms of stomach pains, abdominal bloating, gas, occasional diarrhea, constipation, occasionally sweating with nausea and lightheadedness and occasional migraines were either caused or aggravated (as opposed to a temporary worsening) by the Veteran's service-connected irritable bowel syndrome?

The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

If, for any reason, the examiner is unable to offer an opinion without resorting to speculation, it should be so stated.  In that case, the examiner must specifically support that conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history, and addresses such matters as whether: a) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); b) the question falls outside of the limits of current medical knowledge or scientific development; c) the condition manifested in an unusual way, such that its cause or origin is unknowable; or d) there are other risk factors for developing the condition.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

4.  In light of the increase in the  evaluation of the Veteran's service-connected PTSD to 70 percent disabling from June 4, 1999, the RO should re-adjudicate the Veteran's claim for entitlement to an earlier effective date for TDIU prior to August 2002, and consider whether it is necessary to obtain a retrospective opinion as to the Veteran's employability prior to August 2002 in light of the evidence of record for this time period.

5.  Ensure that compliance with the terms of this remand has been accomplished.  Then, readjudicate the issues on appeal, to include entitlement to service connection for disability manifested by weight loss, stomach pains, abdominal bloating, occasional diarrhea, constipation, occasional sweating with nausea and lightheadedness, and occasional migraines, claimed as malaria, and entitlement to an effective date earlier than August 22, 2002, for the award of TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


